Citation Nr: 0313954	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic seizure 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1977 to April 1984, and served on active duty in the 
U.S. Navy from March 1986 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision which, in pertinent 
part, denied service connection for a chronic seizure 
disorder.  A personal hearing at the RO was held in August 
2000.  A transcript of the hearing is of record.  The Board 
remanded the issue of service connection for a chronic 
seizure disorder in July 2001 for further development, and 
the case was returned to the Board in June 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A current, chronic seizure disorder has not been shown by 
the medical evidence of record.  He had an isolated acute 
seizure in service, without evidence then or now of chronic 
seizure disorder.


CONCLUSION OF LAW

A claimed chronic seizure disorder was not incurred in or 
aggravated by veteran's active duty service, and a chronic 
seizure disorder is not currently shown by the evidence of 
record.  38 U.S.C.A. § 1110, 1131, 5100 et. seq. (West. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in RO correspondence dated in October 
2001.  In this regard, the Board notes that the RO 
correspondence made specific reference to evidence that would 
be obtained by the VA and records that the veteran was asked 
to submit in support of his appeal.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, the Board finds that the claims are ready to 
be reviewed on the merits.  See VCAA; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, letters to the veteran 
have informed him as to evidence he should submit, and 
informed him of what the VA would obtain.  In a November 2001 
statement, the veteran indicated that he had no further 
evidence to submit in support of his claim.  As there is no 
showing that there is additional evidence that could be 
obtained, the Board may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further there is a presumption of service connection for some 
disorders, including epilepsies if present to a compensable 
degree within 1 year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  These provisions are not for application herein as no 
epilepsies have been clinically demonstrated.

A review of his service medical records reflects that in 
November 1992, the veteran was hospitalized for atypical 
pneumonia requiring intubation for aspiration pneumonia after 
a single seizure episode.  Discharge diagnoses included 
atypical pneumonia, presumed secondary to mycoplasma; 
seizure, single episode, mycoplasma versus physiologic 
stress, versus hypoxia; aspiration pneumonia at the time of 
seizure; history of hypertension; history of ethanol abuse, 
status post in-patient rehabilitation, and anemia.  A 
September 1993 follow-up record shows that the veteran was 
given one year of limited duty following his hospitalization.  
The record noted that the veteran had no further seizures or 
neurological problems.  On retirement examination in July 
1998, the veteran's neurological system was clinically 
normal.  A history of a single seizure episode in 1992 was 
noted.  

On VA neurological examination in August 1999, the veteran 
related his history of a single seizure episode during active 
service.  He stated that he was briefly giving anticonvulsant 
medication following the episode but they were discontinued 
due to abnormal liver function studies.  The veteran had no 
history of prior or subsequent seizures.  He denied any 
history of head injury, loss of consciousness, or syncope.  
He reported occasional headaches which he treated with 
Motrin.  He denied cranial nerve symptoms, focal weakness, 
persistent paresthesias, incontinence, or incoordination.  
Neurologic examination was normal.  The examiner indicated 
that from the history, the veteran had a single seizure 
during a respiratory illness associated with fever.  The 
examiner related that the veteran was probably septic at that 
time.  It was opined that the most likely etiology for the 
seizure, if indeed it was an epileptic seizure, would be 
either sepsis or metabolic derangement.  The examiner noted 
that seizures had not been a recurrent problem and the 
veteran had no predisposing factors in his past medical 
history.  

In a February 2000 statement, the veteran's spouse indicated 
that the veteran had an abnormal EEG study following the 
seizure episode in November 1992.  She stated that the 
veteran was placed on anticonvulsant drugs, placed on medical 
leave for one month and was told not to drive or operate 
machinery.  She maintained that the veteran had a small 
personality change since the seizure episode during service.  

During the August 2000 RO hearing, the veteran testified that 
he did not currently have seizures but muscle spasms which 
would awaken him during the night.  He related that he did 
not lose consciousness and he was able to go right back to 
sleep after the spasms.  He stated that he did not take any 
medication for a chronic seizure disorder.  

On VA neurological examination in August 2002, the veteran's 
history of a seizure episode in 1992 associated with acute 
desaturation and respiratory distress was noted.  The 
examiner indicated that an EEG study during that time was 
diffusely slow and in the postictal state.  The veteran 
denied ever having another seizure and had not been treated 
with long-term anticonvulsants.  The examiner related that 
the veteran's medical history did not even suggest that the 
veteran had continued auras or complex partial events.  
Physical examination showed that his neurological system was 
within normal limits.  The examiner noted that the veteran 
had a single provoked seizure in 1992 in the setting of 
respiratory distress and sepsis.  It was noted that there was 
no history of any predisposing risk factors for a seizure 
disorder nor had the veteran had any episode in the last nine 
years to suggest that he had continued difficulty with 
seizures.  The examiner indicated that the history of not 
having had  a seizure other than the single event would make 
such a single secondary seizure and not an epileptic 
condition.  Moreover, it was noted that the absence of any 
additional events over the years reflects that the veteran 
had single provoked event and not a chronic seizure disorder.  
A VA EEG study conducted in August 2002 reflected a clinical 
impression of no seizure disorder.  

In this case, the veteran experienced a seizure episode 
during service, associated with atypical pneumonia.  There is 
no medical evidence showing that the veteran now has any 
residuals of from the one episode in service or that he has 
any chronic seizure disorder.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 1131 (West 2002); see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Here the medical 
evidence of record is negative for diagnosis or clinical 
findings of a chronic seizure disorder.  The veteran's 
history of a single, provoked seizure event during service 
alone, cannot satisfy the criteria for a current disability.  

The evidence shows the veteran does not currently have a 
chronic seizure disability, and thus service connection is 
not warranted.  As the preponderance of the evidence is 
against the claim for service connection for a chronic 
seizure disorder, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a chronic seizure 
disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

